Case 2:20-cv-00349-TPB-NPM Document 33 Filed 05/26/20 Page 1 of 17 PageID 663



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

HERAUD ST. LOUIS, LUIS MACIAS-
ARREDONDO, THEOPHILUS
BUCKNOR, DORIVAL WILKENS,
MARK ANTHONY MONTAQUE,
ROMAINE ODEAN WILSON and
LENNOX ROBINSON,

       Petitioners,

v.                                                Case No.: 2:20-cv-349-FtM-60NPM

JIM MARTIN, CHAD WOLF,
MATTHEW T ALBENCE, U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT, DAVID HARDIN
and SCOTTY RHODEN,

       Respondents.
                                            /

       ORDER DENYING “PETITIONERS-PLAINTIFFS’ MOTION FOR
                TEMPORARY RESTRAINING ORDER”

       Pending before the Court is “Petitioner-Plaintiffs’ Motion for Temporary

Restraining Order,” with the “Supplemental Declaration of Amien Kacou,” filed on

May 19, 2020.1 (Doc. 17, “Motion;” Doc. 17-1, “Declaration”). Petitioners seek a

temporary restraining order prohibiting their transfer and ordering their immediate

release from the custody of Immigration and Custom’s Enforcement (“ICE”) due to

the COVID-19 global outbreak. (Doc. 17 at 1-2; 25). The Court deferred ruling on

the Motion and directed Respondents to file a response. (Doc. 18). Respondents



1Although docketed on May 19, 2020, CM/CEF reflects the Motion was filed at 11:57 P.M. and not
reviewed by the Court until May 20. 2020.
Case 2:20-cv-00349-TPB-NPM Document 33 Filed 05/26/20 Page 2 of 17 PageID 664



filed their “Opposition to Motion for Temporary Restraining Order,” attaching the

Affidavits of Assistant Field Office Director Cardell C. Smith and Assistant Field

Office Director Liana J. Castano. (Doc. 28, “Opposition,” Doc. 28-1, “Cardell Aff.,”

Doc. 28-2, “Castano Aff.”). The Court accepted the Brief of Amici Curiae Public

Health and Human Rights Experts. (Doc. 29, “Amici Brief”). The Court granted

leave and Petitioners filed a Reply to the Opposition. (Doc. 32, “Reply”). The Court

has carefully reviewed the pleadings and other submissions and, as more fully set

forth below, denies Petitioners’ Motion.

       I.    Background

       Petitioners commenced this action by filing their “Verified Petition for Writ of

Habeas Corpus Pursuant to 28 U.S.C. § 2241 and Complaint for Declaratory and

Injunctive Relief” and paying the $5.00 filing fee on May 12, 2020.2 (“Petition,” Doc.

1, receipt no. 113A-16804143). The Petition includes several supporting exhibits

and various affidavits. According to the Petition, the seven named Petitioners

suffer from various “preexisting medical conditions and/or age” that make them

“highly vulnerable to serious illness or death from COVID-19.” (Id. at ¶ 1).

Petitioners allege the conditions at Glades County Detention Center in Moore

Haven, Florida (“Glades”) and Baker County Detention Center in MacClenny,

Florida (“Baker”)3 constitute punishment and violate their Fifth Amendment due

process rights. They argue that the synthesis of their respective medical


2 Although docketed on May 12, 2020, CM/CEF reflects the Petition was filed at 10:42 P.M. and not
reviewed by the Court until May 13, 2020.
3 Baker is in Baker County and is within the venue of the Jacksonville Division of this Court. M.D.

Fla. R. 1.02(b)(1).




                                            Page 2 of 17
Case 2:20-cv-00349-TPB-NPM Document 33 Filed 05/26/20 Page 3 of 17 PageID 665



infirmities, together with the conditions of confinement amid the current COVID-19

pandemic, mandate release. The Petition is a hybrid pleading because it complains

about the conditions of the detainees’ confinement at Glades and Baker, while also

seeking release from those facilities.

      The Court directed Respondents to file response to the Petition by May 21,

2020. (Doc. 4). The day before the response was due, Petitioners filed the instant

Motion, claiming Respondents had transferred one of the Petitioners to Krome

Service Processing Center (“Krome”) and threatened to transfer a second detainee

“far away” in retaliation for filing this suit. (Doc. 17 at 1). The Motion requests

Petitioners “immediate release” from Glades, Baker and Krome, and an Order

prohibiting Respondents from transferring Petitioners “to another detention facility

unless required by another judicial proceeding.” (Id. at 25).

      In response, Respondents argue the Court lacks authority to grant

Petitioners release as relief because this is a conditions of confinement action, not a

habeas action. (Doc. 28 at 2). Alternatively, Respondents maintain that even if

Petitioners are entitled to release, Petitioners have not met the substantial burden

to merit preliminary injunctive relief. (Id.).

      II.   Preliminary Matters

      Petitioners allege subject matter jurisdiction under 28 U.S.C. § 1331 (federal

question), 28 U.S.C. § 1343 (original jurisdiction), 5 U.S.C. § 702 (waiver of

sovereign immunity), 28 U.S.C. § 2241 (habeas jurisdiction), and Article I, Section 9,

Clause 2 of the United States Constitution (the Suspension Clause). (Doc. 1 at ¶ 6).




                                         Page 3 of 17
Case 2:20-cv-00349-TPB-NPM Document 33 Filed 05/26/20 Page 4 of 17 PageID 666



Petitioners filed this action paying the requisite $5.00 filing fee for a habeas action,

not the $400.00 filing fee applicable to a civil rights action. Petitioners do not claim

that ICE wrongfully detained them or that the duration of their current detention

by ICE is unlawful. See generally (Doc. 1). Rather, Petitioners claim that the

generally inadequate conditions at Glades and Baker pose an increased risk of them

contracting COVID-19 due to their respective medical infirmities. Id.

      Petitioners frame their Motion as one seeking a temporary restraining order.

However, Petitioners are actually seeking an indefinite release from detention. The

aim of a temporary restraining order is to freeze circumstances in place until a

Court can consider further action. Temporary restraining orders are effective for a

maximum of fourteen days. Fed. R. Civ. P. 65(b)(2). Thus, the requested relief is

more properly considered through a motion seeking a preliminary injunction, after

affording the respondent notice and a proper hearing. See Fed. R. Civ. P. 65(a)(2).

If the court finds the issues are primarily questions of law and the material facts

are not “bitterly disputed,” an evidentiary hearing is not required. See, e.g.,

McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1311-13 (11th Cir. 1998).

             A.     Related Litigation

      The Court takes judicial notice of other similar cases concerning the

conditions of confinement at several ICE detention facilities in Florida, including

Glades. In some cases injunctive relief has been granted, in others it had been

denied. See Gayle v. Meade, No. 20-21553, 2020 WL 1949737, at *4 (S.D. Fla. Apr.

22, 2020), report and recommendation adopted in part, 2020 WL 2086482 (S.D. Fla.




                                       Page 4 of 17
Case 2:20-cv-00349-TPB-NPM Document 33 Filed 05/26/20 Page 5 of 17 PageID 667



Apr. 30, 2020), order clarified, 2020 WL 2203576 (S.D. Fla. May 2, 2020)(granting

injunctive relief). See Matos v. Lopez Vega, No. 20-CIV-60784-RAR, 2020 WL

2298775 (S.D. Fla. May 6, 2020)(denying injunctive relief).

      And the Central District of California – in addition to ordering injunctive

relief against ICE – the court certified a subclass of all ICE detainees throughout

the entire country whose disabilities place them at heightened risk of severe illness

and death upon contracting the COVID-19 virus. Fraihat v. U.S. Immigration &

Customs Enf't, No. EDCV 19-1546-JGB (SHKx), 2020 WL 1932570, at *28 (C.D.

Cal. Apr. 20, 2020). As further discussed below, five of the seven Petitioners have

been identified as Fraihat subclass members by ICE’s Enforcement and Removal

Operations (“ERO”) due to their respective health issues.

             B.     Material Facts

      The Court need not reiterate the history, transmission, or impact of COVID-

19 and finds it is well documented in the pleadings before it. See, e.g., (Docs. 1-1; 1-

2; 29). It is undisputed for purposes of this motion that COVID-19 is currently a

global viral pandemic with no known cure or vaccine. Due to its transmission from

person to person by respiratory droplets and surface contamination, everyone is at

risk of infection. Individuals with underlying health conditions – such as heart,

lung, or liver disease, diabetes, or advanced age – are at greater risk if exposed to

the virus.

      Petitioner St. Louis is a native of the Bahamas and a citizen of Haiti and, at

the time of Petition’s filing, was detained at Glades since June 2019. (Doc. 1 at ¶ 8).




                                       Page 5 of 17
Case 2:20-cv-00349-TPB-NPM Document 33 Filed 05/26/20 Page 6 of 17 PageID 668



St. Louis is 40 years old and alleges to suffer from diabetes, high blood pressure and

kidney failure. (Id.). St. Louis went into a diabetic coma earlier this month. (Doc.

17 at 5). He is subject to removability under Section 237(a)(2)(B)(i) for a conviction

for a controlled substance violation. (Castano Aff. at ¶ 25). St. Louis’ appeal before

the Board of Immigration Appeals remains pending. (Id.). ICE identified St. Louis

as a subclass member in Fraihat v. ICE and he has undergone a custody

determination, but ICE determined St. Louis will remain in custody because he is

subject to mandatory detention under Section 236(c) of the Immigration and

Nationality Act (“INA”), 8 U.S.C. § 1226(c). (Id. at ¶ 26). Due to his identification

in the Fraihat subclass, he is part of the “chronic care clinic” and “is evaluated on a

routine basis.” (Id. at ¶¶ 26, 37). On May 20, 2020, ICE transferred St. Louis to the

custody of Lee County Sheriff’s Office based upon an outstanding state warrant.

(Id. at ¶ 27). ICE has placed a detainer on St. Louis. (Id.).

      Petitioner Macias-Arredondo is a native and citizen of Colombia and has

been detained at Glades since February 2020. (Doc. 1 at ¶ 9). Macias is 41 years

old former smoker and claims to suffer from hypertension and to have had past

hospitalizations for spinal disorders. (Id; Doc. 1-13). Macias was paroled into the

United States in 2018. (Castano Aff. at ¶ 34). He was detained by ICE on

February 11, 2020, and he was processed for Expedited Removal under 8 U.S.C. §

1225(b)(1). (Id.). DHS charged Petitioner as an arriving alien under Section 8

U.S.C. § 1182(a)(7)(A)(i)(I), as an intending immigrant without a proper admission

document. (Id.). Macias’ removal proceedings are pending, and a merits hearing is




                                      Page 6 of 17
Case 2:20-cv-00349-TPB-NPM Document 33 Filed 05/26/20 Page 7 of 17 PageID 669



scheduled on his applications for relief from removal for June 8, 2020. (Id. at ¶ 35).

Macias was not identified as a Fraihat subclass member because he has no

documented history of surgery, hypertension diagnosis, or smoking. (Id. at ¶ 36).

His last blood pressure reading at Glades was normal (118/80). (Id.). ICE provided

Macias’ attorney of record with the documentation required to apply for parole.

(Id.).

         Petitioner Theophilus Bucknor is a native and citizen of Nigeria and has

been detained by ICE since March 2020, first at Glades and then at Baker after

transfer on April 28, 2020. (Doc. 1 at ¶ 10). Bucknor is 62 years old and alleges to

suffer from type-II diabetes. (Doc. 1-9). He was charged as removable under section

237(a)(2)(E)(i) of the INA as an alien who after admission had been convicted of a

crime of domestic violence, a crime of stalking, or a crime of child abuse, child

neglect, or child abandonment. (Smith Aff. at ¶ 27). On November 21, 2018, the

Board of Immigration Appeals dismissed Bucknor’s appeal, and his removal order

became final. (Id.). Bucknor is being processed for removal, and ERO has a

pending request for a travel document. (Id. at ¶ 28). ICE identified Bucknor as a

subclass member in Fraihat v. ICE and he has undergone a custody determination.

(Id.). Bucknor remains detained under 8 U.S.C. § 1231(a)(2). (Id.).

         Petitioner Wilkens Dorival is a native and citizen of Haiti and has been

detained by ICE since March 2020, first at Glades and then at Baker after transfer

on April 28, 2020. (Doc. 1 at ¶ 11). Dorival is 24 years old and claims to suffer from

high blood pressure, obesity, anxiety, major depressive disorder, and schizophrenia.




                                       Page 7 of 17
Case 2:20-cv-00349-TPB-NPM Document 33 Filed 05/26/20 Page 8 of 17 PageID 670



(Id.; Doc. 1-10). Dorival has several convictions for various offenses. (Smith Aff. at

¶¶ 30-36). Recently, on May 16, 2019, Dorival was convicted for the offenses of

Battery on a Law Enforcement Officer, Possession of Three Grams or Less of

Synthetic Cannabis, and Possession of Drug Paraphernalia, in violation of §§

784.07(2)(B), 893.13(6)(B) and 893.147(1), Florida Statutes, for which he was

sentenced to fifteen months of incarceration. (Id. at ¶ 35). Dorival was charged as

removable under sections 237(a)(2)(A)(ii), 237(a)(2)(B)(i), and 237(a)(2)(A)(iii) of the

INA. (Id. at ¶ 37). On August 26, 2019, an Immigration Judge sustained the three

charges of removability. (Id. at ¶ 38). Dorival’s removal proceedings remain

pending. (Id.). To decrease the overall detainee population and because of his June

5, 2020, hearing with the immigration judge, Dorival was transferred from Baker to

Krome’s Special Processing Center on May 15, 2020. (Id. at ¶¶ 38, 40).

      Petitioner Mark Anthony Montaque is a native and citizen of Jamaica and

has been detained at Glades since February 2020. (Doc. 1 at ¶ 12). Montaque is 54

years old and claims to suffer from emphysema and is HIV positive. (Id.; Doc. 1-11).

On February 3, 2020, Montaque was charged with removability under Section

237(a)(2)(E) of the INA, as amended, based upon his prior conviction for a crime of

child abuse, neglect or abandonment. (Castano Aff. at ¶ 32). On May 6, 2020,

Montaque filed a continuance for review of his Notice to Appear, and his case is

scheduled for June 8, 2020. (Id.). ICE identified Montaque as a subclass member in

Fraihat v. ICE and he has undergone a custody determination, but ICE determined

Montaque will remain in custody because he is subject to mandatory detention




                                       Page 8 of 17
Case 2:20-cv-00349-TPB-NPM Document 33 Filed 05/26/20 Page 9 of 17 PageID 671



under Section 236(c) of the INA. (Id. at ¶ 33). Due to his identification in the

Fraihat subclass, he is part of the “chronic care clinic” and “is evaluated on a

routine basis.” (Id. at ¶¶ 33, 37).

      Petitioner Lennox Robinson is a native and citizen of Jamaica and has

been detained at Glades since December 2019. (Doc. 1 at ¶ 13). Robinson is 26

years old and alleges to suffer from moderate to severe asthma for which he has

past hospitalizations. (Id; Doc. 1-12). In July 2019, Robinson was convicted of

Carrying a Concealed Firearm in Broward County, Florida, for which he received an

11-month term of probation. (Castano Aff. at ¶ 30). DHS charged Robinson with

removability under Section 237(a)(2)(C), based upon his conviction after admission

for a firearms offense. (Id.). On January 22, 2020, an immigration judge

determined Robinson is ineligible for a custody redetermination because his

criminal conviction makes him subject to mandatory detention under Section 236(c)

of the INA. (Id.). Petitioner is scheduled to appear before an immigration judge for

a hearing on his applications for relief from removal on July 1, 2020. (Id.). ICE

identified Robinson as a subclass member in Fraihat v. ICE and he has undergone a

custody determination, but ICE determined Robinson will remain in custody

because he is subject to mandatory detention under Section 236(c) of the INA. (Id.

at ¶ 31). Due to his identification in the Fraihat subclass, he is part of the “chronic

care clinic” and “is evaluated on a routine basis.” (Id. at ¶¶ 31, 37).

      Petitioner Romaine Wilson is a native and citizen of Jamaica and has been

detained at Glades since October 2019. (Doc. 1 at ¶ 14). Wilson is 26 years old and




                                       Page 9 of 17
Case 2:20-cv-00349-TPB-NPM Document 33 Filed 05/26/20 Page 10 of 17 PageID 672



 alleges to suffer from grand mal seizures. (Id; Doc. 1-14). In October 2019, DHS

 served Wilson with a Notice to Appear, charging him with removability under

 Section 237(a)(2)(A)(ii) for his convictions for two or more crimes involving moral

 turpitude not arising out of a single scheme of criminal misconduct. (Castano Aff.

 at ¶ 28). On April 20, 2020, an immigration judge sustained the charge, and denied

 Wilson’s applications for relief from removal. (Id.). Petitioner did not appeal his

 case, which became final on May 21, 2020. (Id.). ICE identified Wilson as a

 subclass member in Fraihat v. ICE and he has undergone a custody determination,

 but ICE determined Wilson will remain in custody because he is subject to

 mandatory detention under Section 236(c) of the INA. (Id. at ¶ 29). Due to his

 identification in the Fraihat subclass, he is part of the “chronic care clinic” and “is

 evaluated on a routine basis.” (Id. at ¶¶ 29, 37).

       Petitioners and the Amici present data and information about COVID-19 and

 its potential impact upon detention facilities or correctional facilities generally. See,

 e.g., (Docs. 1-4; 1-15; 29). Specific complaints about Glades and Baker gleaned from

 the Declarations attached to the Petition include concerns that: Petitioners cannot

 maintain six-feet distance from other detainees while in their dormitories or while

 eating; there have been several instances of guards, staff, and other detainees not

 wearing masks at various times; detainees are regularly being transported into and

 out of the facility; supplies of toilet paper and soap have periodically run out and

 have not been replenished immediately; detainees must share toilet and shower

 facilities; limited or no information was being provided to the detainees about




                                       Page 10 of 17
Case 2:20-cv-00349-TPB-NPM Document 33 Filed 05/26/20 Page 11 of 17 PageID 673



 COVID-19; people are coughing and complaining of having fevers, headaches, and

 bone aches; sinks and toilets have broken; and although masks are being provided,

 they are not being replaced weekly. See, e.g., (Docs. 1-3; 1-5; 1-6; 1-7; 1-8; 1-9; 1-10;

 1-11; 1-12; 1-13; 1-14; 17-1).

        Respondents attest to the efforts and protocols that have been implemented

 to minimize the spread of COVID-19 at Glades and Baker. See (Smith Aff. at ¶¶ 4-

 24; Castano Aff. at ¶¶ 4-23). On April 10, 2020, ERO released its ERO Covid-19

 Pandemic Response Requirement (PRR), which sets forth mandatory requirements

 to be adopted at all detention facilities to ensure detainees are “appropriately

 housed” and “mitigation measures are implemented during this pandemic.” (Smith

 Aff. at ¶ 8). Glades and Baker both follow the PRR, as well as the Interim Guidance

 on Management of Coronavirus 2019 in Correctional and Detention Facilities issued

 by the Centers for Disease Control (“CDC”). (Smith Aff. at ¶¶ 6-8; Castano Aff. at

 ¶¶ 5-7). As of May 21, 2020, Baker was operating at 68% of capacity and Glades

 was operating at 73% capacity. (Smith Aff. at ¶ 15; Castano Aff. at ¶ 14). All

 detainees at Baker and Glades are issued masks, which are exchanged weekly.

 (Smith Aff. at ¶16; Castano Aff. at ¶ 17). As of May 20, 2020, these were no

 suspected or confirmed cases of COVID-19 among detainees or staff at Baker, and

 no suspected or confirmed case among detainees and only one confirmed case of

 COVID-19 of a Sheriff’s Deputy who is no longer on the schedule. (Smith Aff. at ¶

 14; Castano Aff. at ¶13). Due to the Deputy’s positive test, Glades cohorted 336




                                        Page 11 of 17
Case 2:20-cv-00349-TPB-NPM Document 33 Filed 05/26/20 Page 12 of 17 PageID 674



 detainees, consistent with its established protocols, as a precaution.4 (Castano Aff.

 at ¶ 13).

        III. Legal Standard

        Because a temporary restraining order is an extraordinary remedy, the

 movant must establish the following four criterion: (1) a substantial likelihood of

 success on the merits, (2) irreparable injury if the relief is not granted, (3) the

 issuance of an injunction would not substantially harm the other litigant(s), and (4)

 the injunction is not adverse to the public interest. Long v. Sec’y, Dep’t of Corrs.,

 924 F.3d 1171, 1176 (11th Cir. 2019). The same factors govern the issuance of a

 preliminary injunction. See Swain v. Junior, No. 20-11622-C, 2020 WL 2161317, at

 *3 (11th Cir. May 5, 2020) (citing Wreal, LLC v. Amazon.com, Inc., 840 F.3d 1244,

 1247 (11th Cir. 2016)). Recognizing that such requests “are not uncommon in

 federal court and sometimes involve decisions affecting life and death,” such relief

 may not be granted “unless the [movant] establishes the substantial likelihood of

 success criterion.” Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1226 (11th

 Cir. 2005). The Eleventh Circuit has held that the issuance of a temporary

 restraining order “is the exception rather than the rule.” Siegel v. LePore, 234 F.3d

 1163, 1176 (11th Cir. 2000) (quoting Texas v. Seatrain Int’l, S.A., 518 F.2d 175, 179

 (5th Cir. 1975)). With these parameters in mind, the Court considers the Motion

 for Temporary Restraining Order.


 4In cases of known exposure, exposed detainees who are asymptomatic are placed in cohorts with
 restricted movement for 14 days. (Castano Aff. at ¶ 11). During this time, detainees are checked
 twice daily for fever or any symptoms of respiratory illness. (Id.).




                                            Page 12 of 17
Case 2:20-cv-00349-TPB-NPM Document 33 Filed 05/26/20 Page 13 of 17 PageID 675




           IV.    Analysis

                  A.      Release as Relief

           As previously noted, this case is but one of many similar cases filed

 throughout the nation seeking similar injunctive relief by challenging the adequacy

 of disease prevention methods and conditions in ICE detention centers due to the

 COVID-19 pandemic. Recently, the Southern District of Florida addressed at

 length a complaint lodged by four detainees housed at the Broward Transitional

 Center (“BTC”) in Pompano Beach, Florida who, like the Petitioners, suffered from

 various preexisting medical conditions and sought release on the basis that their

 detention violated the Fifth Amendment Due Process Clause. See Matos v. Lopez

 Vega, No. 20-CIV-60784-RAR, 2020 WL 2298775 (S.D. Fla. May 6, 2020). While not

 binding, the Court finds the analysis in Matos to be correct and persuasive.

           Although framed as a habeas corpus petition, the Court finds the pleading

 before it to be a quintessential “conditions of confinement” claim rather than a

 habeas claim. See id. at *5-6. As noted by the court in Matos, Eleventh Circuit law

 prohibits release as remedy for conditions of confinement claims.5 See id. at *10

 (citing Gomez v. United States, 899 F.2d 1124, 1125-26 (11th Cir. 1990)); see also

 Vaz v. Skinner, 634 F. App’x 778, 781 (11th Cir. 2015) (per curiam). The Court

 further finds the Matos Court’s analysis of the Fifth Amendment arguments legally

 correct and applicable to the issues before this Court.


 5   See also Archilla v. Witte, No. 4:20-cv-00596-RDP-JHY, 2020 WL 2513648 (N.D. Ala. May 15, 2020).




                                             Page 13 of 17
Case 2:20-cv-00349-TPB-NPM Document 33 Filed 05/26/20 Page 14 of 17 PageID 676



        Petitioners attempt to distinguish Matos on its facts by pointing out that the

 declarations in Matos had been submitted by individuals who had not been at the

 facility for some time. (Doc. 32 at 6). Petitioners argue that the declarations here

 describe “current troubling conditions.” (Id.) (emphasis in original). Petitioners also

 seek to differentiate the facts in Matos because the detainees there were also

 subject to a final order of removal, and deportation was expected within a month.6

 (Id.). The Court disagrees and finds that the factual differences noted here are

 insufficient to warrant a different outcome.

        Petitioners have provided no facts or evidence to support an inference, yet

 alone a finding, that the conditions of which they complain amount to punishment

 that would support a Fifth Amendment violation. Nothing in the record suggests

 that that instances complained of, or reported, were persistent, as opposed to

 sporadic isolated events. No evidence has been presented that requests for

 replenishments of cleaning supplies, toiletries or masks have been refused, or that

 officials are not following or enforcing the protocols mandated by the PRR or

 recommended by the CDC when violations are brought to their attention. Indeed,

 there is no evidence for the Court to infer that the events of which Petitioners

 complain were intended as punishment. See Bell v. Wolfish, 441 U.S. 520, 539

 (1979).




 6Instead three of the Petitioners have hearings scheduled for June and early July that require their
 appearance before an immigration judge, which weighs in favor or continuing their detention.




                                            Page 14 of 17
Case 2:20-cv-00349-TPB-NPM Document 33 Filed 05/26/20 Page 15 of 17 PageID 677



       Instead, the evidence suggests the opposite: efforts have been made to curb

 the introduction of the virus into both facilities and the efforts, thus far, appear to

 have been successful. Protective equipment and increased cleaning protocols have

 been introduced, measures to alter eating and sleeping arrangements to maximize

 social distancing has been implemented, access to the facilities from outside visitors

 has been reduced, and in some cases eliminated, and detailed procedures and

 screenings exist for personnel and new detainees entering the facility.

       Significantly, Petitioners do not demonstrate a substantial likelihood of

 success on the merits, which is fatal to a motion seeking preliminary injunctive

 relief. Because Petitioners must satisfy all four criterion, and the Court finds

 Petitioners have failed to demonstrate a substantial likelihood of success on the

 merits, the remaining factors need not be addressed. See CBS Broad v. Echostar

 Communs. Corp., 265 F.3d 1193, 1200 (11th Cir. 2001).

              B.     Prohibit Transfer as Relief

       Petitioners alternatively request that ICE be prohibited from transferring

 Petitioners to other detention facilities unless such transfer is required by another

 judicial proceeding. (Doc. 17 at 25). In support, Petitioners complain that

 Petitioner Dorival was transferred to Krome, without advance notice, on May 15,

 2020. (Doc. 17-1 at ¶ 2). Respondents explain that Dorival was transferred to

 Krome due to an upcoming hearing before an immigration judge, scheduled for June

 5, 2020. (Doc. 28 at 3). Thus, ICE appears to have transferred Dorival for the very

 reason that Petitioners agree a detainee should be permitted to transfer.




                                       Page 15 of 17
Case 2:20-cv-00349-TPB-NPM Document 33 Filed 05/26/20 Page 16 of 17 PageID 678



 Respondents also advise that Petitioner St. Louis was transferred due to an

 outstanding state warrant. (Id. at 4). But there is no evidence that ICE is

 transferring detainees for retaliatory purposes. Paradoxically, Petitioners fault ICE

 for keeping them in conditions they describe as constituting “unconstitutional

 punishment” (Doc. 32 at 5) but wish to prevent their transfer from these very same

 facilities. Similarly, they complain that the facilities are overcrowded and argue the

 populations at the facilities should be reduced, while simultaneously seeking to

 prohibit transfers which would necessarily reduce population. Petitioners have

 made no showing that Respondents are transferring Petitioners for improper

 purposes, and it is not the Court’s function to second-guess administrative

 decisions, especially in an institutional setting. Swain, 2020 WL 2161317, at *4

 (emphasizing that courts should not assume role of “super-warden”). Because the

 Court finds Petitioners have not demonstrated a substantial likelihood of success on

 the merits, the Court will not “hamstring” ICE officials with the additional burden

 of seeking the Court’s permission prior to transferring Petitioners. See id.

       Accordingly, is hereby ORDERED:

       Petitioners-Plaintiffs’ Motion for Temporary Restraining Order (Doc. 19) is

 DENIED in its entirety.

       DONE and ORDERED in Fort Myers, Florida on May 27, 2020.




                                                      TOM BARBER
                                                      UNITED STATES DISTRICT JUDGE




                                      Page 16 of 17
Case 2:20-cv-00349-TPB-NPM Document 33 Filed 05/26/20 Page 17 of 17 PageID 679



 SA: FTMP-1

 Copies furnished to:
 Counsel of Record




                                  Page 17 of 17
